Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous objection to claim 1 is withdrawn in light of the amendment of 21 October 2021.  The previous 35 USC §112 rejection to claim 21 is withdrawn in light of the amendment to the claim.
Applicant’s arguments, see pages 8-11 of Remarks, filed 21 October 2021, with respect to prior art Lightner not disclosing increasing or decreasing the duty cycle on a subsequent and discrete dispense based on comparing an actual speed of the motor to a selected stored speed have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pages 11-12 of Remarks, with respect to similar arguments made regarding claims 1-8 have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 21 and 25-30 has been withdrawn. 
Claim 34 has been amended to include previously indicated allowable subject matter from claim 35, now cancelled. The claim requires receptacle for receiving a container and a separate reservoir located below the receptacle, with the reservoir only having an inlet opening and an outlet opening, that are offset from each other with the reservoir having first and second “annular” walls.
Prior art Studer is considered to be the closest prior art teaching separate container and reservoir but discloses a square shaped lid and reservoir, with the reservoir includes Claim 36 depends from claim 34.
Claims 1-8, 21-23, 25-30, 34 and 36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MJM/Examiner, Art Unit 3754                  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        02/02/2022